Citation Nr: 0125988	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  96-50 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hypertension. 

2.  Entitlement to an initial (compensable) evaluation for 
residuals of uvulectomy.

3.  Entitlement to an initial (compensable) evaluation for 
renal lithiasis.

4.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972, and from October 1978 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

This case was remanded by the Board in June 1999 for 
additional development, to include a VA examination.  The 
requested development has been completed and the case has 
been returned to the Board for appellate review.  In its 
remand, the Board referred to the claims on appeal as 
entitlement to increased ratings.  However, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) thereafter held, in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), that an appeal from an original award 
did not raise the question of entitlement to an increased 
rating, but instead was an appeal of initial ratings.  
Consequently, the Board has re-characterized the issues as 
that reflected on the front page of this decision. 

The issue of entitlement to an evaluation in excess of 20 
percent for a cervical spine disability will be addressed in 
the remand action at the end of the decision. 


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.

2.  The service-connected residuals of uvulectomy are 
manifested by sensation of pressure on palpation of the 
maxillary sinuses and slightly erythematous bilateral nasal 
turbinates which is indicative of inflammation of the cords 
or mucous membrane.  

3.  The veteran's service-connected renal lithiasis is 
manifested by an attack of left lower quadrant pain 
associated with the spontaneous passage of a renal stone and 
the presence of calcium oxalate crystals on urinalysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A §§ 1155, 
5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (1995)(2001).

2.  The criteria for an initial compensable evaluation for 
residuals of a uvulectomy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.97, Diagnostic Codes 
6516, 6522, 6523, 6524 (1995) (2001). 

3.  The criteria for an initial compensable evaluation for 
renal lithiasis have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic 
Codes 7508 and 7509 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1995, the veteran filed a claim for service connection 
for the disabilities on appeal.  In an August 1995 rating 
decision, the RO granted service connection for hypertension 
and residuals of a neck injury and assigned each disability a 
10 percent evaluation.  In that same decision, the RO granted 
service connection for residuals of uvulectomy and renal 
lithiasis and assigned each disability a noncompensable 
evaluation.  In a February 2001 rating decision, the RO 
assigned  a 20 percent disability evaluation to the service-
connected hypertension and cervical spine disability.  In 
that same decision, the RO continued the noncompensable 
evaluations assigned to the service-connected residuals of a 
uvulectomy and renal lithiasis.  The veteran, through his 
accredited representative, has continued to disagree with the 
currently assigned ratings with respect to each disability on 
appeal.  See the October 2001 Written Brief Presentation.

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claims under the VCAA has been met.  By 
virtue of the March 2001 Supplemental Statement of the Case 
(SSOC) during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claims and they have been accorded the 
opportunity to submit such evidence.

In addition, there is sufficient current evidence of record 
with which the Board may make an informed decision.  In this 
regard, the veteran was afforded VA examinations of the 
disabilities on appeal in June and September 1999.  The Board 
has not identified any pertinent evidence which is not 
currently of record, and the veteran has not pointed to any 
such evidence.  While a review of the record reflects that 
the veteran is in receipt of Social Security Disability 
benefits, it has been demonstrated that it is for a 
psychiatric disorder and not the disabilities on appeal.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claims.  He has been accorded ample 
opportunity to present evidence and argument in support of 
these claims.  In particular, the veteran has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claims.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an Evaluation in Excess of 20 Percent for 
Hypertension

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in 
August 1995 and a 10 percent rating was assigned effective 
from May 1995, the date the veteran filed his claim for 
service connection for hypertension.  In reaching their 
decision, the RO referenced service medical records 
reflecting a diagnosis of hypertension.  The veteran 
disagreed with the decision and the issue was ultimately 
characterized as entitlement to an increased rating.  As 
such, Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.  During the pendency of appeal, the RO granted a 
20 percent evaluation to the service-connected hypertension 
effective from May 1995.  See the February 2001 rating 
decision. 

Further, during the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2001).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post- 
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The RO has rated the veteran's hypertension under Diagnostic 
Code 7101.  Under the pre-amendment regulations, hypertensive 
vascular disease (essential arterial hypertension) manifested 
by diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating. If the symptoms were moderately severe and 
diastolic pressure readings predominantly 120 or more, a 40 
percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation may be warranted.  Finally, Note 2 
indicated that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1995).

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
would be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation may be 
warranted.  Finally, Note 1 indicated that hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

Numerous VA and private outpatient and examination reports, 
dating from 1994-2001, reflect diastolic readings ranging 
from 70-114.  These reports also reflect that the veteran was 
diagnosed as having hypertension uncontrolled with 
medication.  A June 1999 VA fee basis examination report 
reflects that the veteran had blood pressure readings of 
186/114, 180/112, and 178/104 with respirations of 16.  The 
veteran related that the readings were performed after he had 
taken his medication that morning.  A cardiac evaluation was 
negative for evidence of hypertension disease.  The examiner 
noted that the veteran had poorly controlled hypertension.  A 
September 1999 VA fee basis examination report reflects blood 
pressure readings of 196/114, 180/112, 178/104.  An 
electrocardiogram report did not reveal any evidence of 
hypertrophic ventricular changes which were consistent with 
long standing hypertension.  An impression of hypertension 
not controlled by medication was entered by the examiner.  

The competent evidence of record is consistent in showing 
diastolic blood pressure readings ranging from 70-114, 
although poorly controlled.  Therefore, an evaluation in 
excess of 20 percent is not warranted under either the old or 
new criteria as diastolic pressure remained consistently 
below 114, and certainly below 120, so a 40 percent 
evaluation is not warranted under either set of criteria.  
This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence is 
against entitlement to a 20 percent evaluation prior to 
January 12, 1998, and against entitlement to an evaluation in 
excess of 20 percent thereafter.  Thus, the claim is denied.

Residuals of a uvulectomy

Historically, in an August 1995 rating decision, the RO 
granted entitlement to service connection for residuals of 
uvulectomy and assigned a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.96, Diagnostic Code 6516 (1995).  In 
reaching their determination, the RO referenced the veteran's 
service medical records reflecting that in April 1991, the 
veteran underwent a uvulectomy.  The RO also referred to a 
June 1995 VA examination reflecting that the veteran was 
status-post uvulectomy.  The veteran disagreed with the 
August 1995 initial rating and this appeal ensued.  As such, 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application. 

The Board notes that when a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Schedule for Rating Disabilities, the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  In that 
respect, in the August 1995 rating decision, the RO rated the 
veteran's  residuals of uvulectomy as analogous to laryngitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).  

Similar to the veteran's claim for hypertension, the 
respiratory regulations were amended in October 1996 during 
the pendency of the veteran's claim

Under the pre-amendment criteria for 38 C.F.R. § 4.97, 
Diagnostic Code 6516, chronic laryngitis, a 10 percent 
evaluation was warranted with moderate symptoms, as shown by 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness. A 30 percent evaluation, the highest 
under that code, was warranted for severe symptoms, as shown 
by marked pathological changes, such as inflammation of cords 
or mucous membrane, thickening or nodules of cords or 
submucous infiltration, and marked hoarseness.  38 C.F.R. § 
4.97, Diagnostic Code 6516 (1995). 

Under the post-amendment criteria for 38 C.F.R. § 4.97, 
Diagnostic Code 6516, chronic laryngitis, 10 percent 
evaluation is warranted under that code provision for 
manifestations that include hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent evaluation, the 
highest under that code, is warranted with hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre- malignant changes of biopsy.  38 
U.S.C.A. § 4.97, Diagnostic Code 6516 (2001).

There is objective and subjective medical evidence in the 
record that indicates that the veteran has symptoms which are 
analogous to those contemplated by Diagnostic Code 6516.  
Thus, the functional limitations produced by the veteran's 
service-connected disability are analogous to that produced 
by chronic laryngitis.  See Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); see also 38 C.F.R. §§ 4.20, 4.21 (2000).  
Therefore, the Board will evaluate the service-connected 
residuals of uvulectomy under the provisions of 38 C.F.R. 
4.97, Diagnostic Code 6516.  The Board will also consider all 
other diagnostic codes which could potentially provide a 
basis for the assignment of an initial compensable 
evaluation.

Post-service VA and private medical evidence, dating from 
1995 to 2001, reflect that during VA fee basis examinations, 
conducted in June and September 1999, the veteran complained 
of having chronic sinus drainage and that he used an over-
the-counter nasal spray four times a week.  He stated that he 
continued to have intermittent congestion with an inability 
to breath through his nasal passages which was related to the 
weather, especially with the increase in pollen levels.  Upon 
examination of the nose, sinus, larynx and pharynx, the 
veteran had some increased sensation of pressure upon 
palpation of the maxillary sinuses.  He transilluminated well 
without evidence of obvious abnormality.  There was slightly 
erythematous bilateral nasal turbinates which was consistent 
with an allergic disease.  X-rays of the sinuses, performed 
in September 1999, revealed that the sinuses were normally 
aerated with no obvious abnormality.  There was no evidence 
of any sinus infection.  

Based on the medical evidence outlined above, the Board finds 
that a 10 percent evaluation is warranted under the post-
amendment regulations for Diagnostic Code 6516.  In reaching 
this conclusion, the Board observes that when examined in 
1999, the veteran had slightly erythematous bilateral nasal 
turbinates which were consistent with an allergic disease.  
In addition, there was some increased sensation of pressure 
upon palpation of the maxillary sinuses.  Resolving all doubt 
in the veteran's favor, the Board finds these clinical 
findings to be indicative of inflammation of cords as 
required for a 10 percent evaluation under the post-amendment 
criteria for Diagnostic Code 6516 (2001).  

In any case, the Board observes that, when applying the 
rating code, "it is not expected... that all cases will show 
all the findings specified." 38 C.F.R. § 4.21.  This is 
particularly the case where, as here, the specific disability 
in question does not have its own rating code, but is rated 
by analogy to a separate but similar disorder.  The Board 
therefore finds that, despite the lack of clinical evidence 
of  laryngitis, the overall clinical disability picture more 
closely approximates the level of disability contemplated by 
a 10 percent rating under Diagnostic Code 6516.

However, the Board finds that the veteran's disability does 
not meet the criteria for a 30 percent rating under this 
code.  The medical evidence does not show that the veteran 
suffers from any of the criteria for this rating level (other 
than hoarseness), such as thickening or nodules of cords, 
polyps, submucous penetration, or pre-malignant changes on 
biopsy.  Thus, the Board finds that the veteran's residuals 
of a uvulectomy is not of such severity as to warrant the 
assignment of a 30 percent rating under the provisions of DC 
6516.

The Board also considered an increased evaluation under other 
possibly applicable diagnostic codes, but finds no other 
relevant codes under the Schedule.  Diagnostic Codes 6515, 
6518, 6519, and 6520 do not apply as the record does not show 
evidence of tuberculous laryngitis, total laryngectomy, 
complete organic aphonia, or stenosis of the larynx, 
respectively.  The Board finds that Diagnostic Code 6516 is 
the only appropriate code section under the Schedule for 
evaluating the veteran's residuals of uvulectomy.  

Renal lithiasis

Historically, in an August 1995 rating decision, the RO 
granted entitlement to service connection for renal lithiasis 
and assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.115b, Diagnostic Codes 7508 and 7509 (1995).  
In reaching their determination, the RO referenced the 
veteran's service medical records reflecting that in August 
1982 and November 1988, the veteran was diagnosed as having 
renal calculus and nephrolithiasis, respectively.  The RO 
also made their determination based on a June 1995 VA 
examination, wherein it was noted by the examiner that the 
veteran's renal lithiasis had been symptomatic on four 
occasions with the last episode occurring in 1985.  An 
examination of the genitourinary system was within normal 
limits.  A diagnosis of a history of renal lithiasis was 
entered by the examiner.  

The veteran disagreed with the August 1995 initial rating and 
this appeal ensued.  As such, Fenderson v. West, 12 Vet. App. 
119 (1999), is for application. 

Post-service private and VA medical reports, dating from 
1995-2001, reflect that in May 1999, the veteran was admitted 
to a VA facility for left lower quadrant pain.  At that time, 
a kidney stone was to be ruled out.  The veteran's urine was 
screened for stones, but no stones or hematuria were 
identified.  There was a notation in the record that the 
stone was apparently passed spontaneously.  During a 
September 1999 VA fee basis examination, a urinalysis 
revealed the presence of calcium oxalate crystals, which was 
noted to have been consistent with the veteran's history of 
spontaneous passage of stone formation.  An impression of a 
history of frequent renal nephrolithiases with spontaneous 
passage of stone formation and presence of calcium oxalate 
crystals was entered by the examining physician.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2001), 
nephrolithiasis will be rated as hydronephrosis, except if 
there is recurrent stone formation requiring diet therapy, 
drug therapy and/or invasive or non-invasive procedures more 
than two times per year, in which case a 30 percent rating is 
warranted.  Pursuant to Diagnostic Code 7509 (2001), a 10 
percent evaluation is warranted for hydronephrosis with only 
an occasional attack of colic, not infected, and not 
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating is warranted for frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  
The next highest disability evaluation requires severe 
symptomatology, which is rated as renal dysfunction under 38 
C.F.R. § 4.115a (2001).  This regulation provides that a 30 
percent rating is warranted for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling (diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more).  38 C.F.R. 
§4.115a.

After reviewing the medical evidence, the Board finds that 
the veteran's impairment from his service-connected renal 
lithiasis warrants an initial compensable rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7509.  In reaching such 
conclusion, the Board notes that the evidence of record shows 
that in May 1999, the veteran was admitted to a VA facility 
for left lower quadrant pain which was associated with the 
spontaneous passage of stone formation.  The Board views this 
as a very close call in light of the lack of any findings of 
colic attributable to the spontaneous passage of a kidney 
stone.  However, resolving doubt in favor of the claimant, 
the Board concludes that a 10 percent evaluation under 
38 C.F.R. § 4.115(b), Diagnostic Code 7509 is warranted.  

Although the evidence shows that the veteran experienced an 
occasional attacks of left lower quadrant pain associated 
with the spontaneous passage of a renal stone in May 1999, 
the veteran's disability does not reflect any of the criteria 
for a higher rating such as diet, drug therapy or invasive or 
non-invasive procedures more than two times a year.  In 
addition, there is no evidence of frequent attacks of colic 
requiring catheter drainage or that the veteran's kidney 
stone resulted in pyonephrosis.  The Board therefore 
concludes that there is no basis for assignment of an 
evaluation in excess of 10 percent for service-connected 
renal lithiasis.

Other considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the evidence does 
not support the assignment of separate percentage evaluations 
for separate periods during the appeal period for any of the 
disabilities on appeal. 

The Board does not find that the veteran is entitled to a 
higher evaluation for the disabilities on appeal pursuant to 
38 C.F.R. § 3.321. The Board cannot conclude that the 
disability picture with respect to the disabilities on appeal 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  While the record does 
reflect that the veteran was admitted to a VA facility for 
left lower quadrant pain in May 1999, there has been no 
recent or frequent hospitalization for the disabilities on 
appeal.  In summary, the Board finds that the record does not 
indicate an exceptional or unusual disability picture so as 
to warrant an extraschedular rating, and that consequently, a 
higher rating on an extraschedular basis for any of the 
disabilities on appeal is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
hypertension is denied. 

An initial 10 percent evaluation for residuals of a 
uvulectomy is granted, subject to controlling regulations 
governing the payment of monetary benefits.

An initial 10 percent evaluation for renal lithiasis is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.


REMAND

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became law.  This liberalizing legislation 
is applicable to the appellant's claim for an evaluation in 
excess of 20 percent for a cervical spine disability.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the 
Board's opinion, further development is required to comply 
with the duty to assist provisions of this law.

Historically, in an August 1995 rating decision, the RO 
granted entitlement to service connection for a cervical 
spine disability and assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1995), 
effective from May 1995, the date the veteran filed a claim 
for service connection for a cervical spine disability.  In 
reaching their determination, the RO referenced the veteran's 
service medical records reflecting that in May 1984, the 
veteran was treated for a neck strain.  X-rays, performed in 
May 1988, were normal.  In 1991, it was noted that the vetera 
had undergone surgery on his cervical spine in 1984.  
However, a copy of the surgical report was not contained in 
the service medical records.  A magnetic resonace imaging 
scan, performed in June 1991, revealed degenerative changes 
in the medial and lower cervical spine.  Also of record at 
the time of the RO's decision in August 1995, was a June 1995 
VA examination report reflecting that the veteran had 
complained of paresthesia in the left upper extremity with 
intermittent spasm and pain in the cervical area if he 
overextended.  An examination of the cervical spine revealed 
forward flexion to 40 degrees, extension to 20 degrees, 
bilateral rotation to 45 degrees, bending to the right to 30 
degrees and bending to the left to 10 degrees.  The veteran 
disagreed with the August 1995 initial rating and this appeal 
ensued.  As such, Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application.  During the pendency of appeal, the RO 
granted a 20 percent evaluation to the service-connected 
cervical spine injury, effective from May 1995.  See February 
2001 rating decision. 

The veteran's claim for an evaluation in excess of 20 percent 
for a cervical spine disability was remanded previously by 
the Board in June 1999.  As noted in the prior Board remand, 
to properly evaluate the veteran's service-connected cervical 
spine disability, a VA examination must be performed in which 
the examiner notes for the record any objective evidence of 
pain referable to the cervical spine, and assesses the degree 
of additional limited motion or other functional impairment 
during use or flare-ups, in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995). See also 38 C.F.R. § 4.40, 4.45, 4.59 
(2000).  VA fee basis examinations  were performed in June 
and September 1999.  However, these examinations do not fully 
address the level of functional impairment of the cervical 
spine (including any additional limitation of motion) during 
use or during flare-ups, and thus another VA examination is 
required.  See Stegall, v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board remands this case for 
the following development:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected cervical spine 
disability since 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.

2.  The RO should further arrange for 
another special VA orthopedic examination 
of the veteran in order to determine the 
current nature and extent of his service- 
connected cervical spine disability.  The 
claims folder must be made available to 
the examiner prior to their examinations.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted.  
The examining orthopedist should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, loss of function and 
additional loss of range of motion of the 
cervical spine due to pain on use or 
during flare-ups, as provided by 38 
C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, 
and as required by DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995.  The examining 
physician should be asked to state his or 
her opinion, with complete rationale, as 
to the degree of industrial impairment 
resulting from the veteran's service-
connected cervical spine disability.  A 
complete rationale for all opinions 
expressed must be provided in a 
typewritten report. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination report does not affirmatively 
reflect that the orthopedic examiner 
reviewed the veteran's claims file, or if 
the requested opinion is not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
service-connected cervical spine injury 
to include consideration of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  DeLuca, 
supra.  In readjudicating the claim on 
appeal, the RO should also consider 
Fenderson v. West, 12 Vet. App. 119 
(1999) and determine whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act at 38 U.S.C.A 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) are fully complied with and 
satisfied. 

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
Supplemental Statement of the Case (SSOC). The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


